Judgment, Supreme Court, New York County, rendered April 25, 1979, upon a jury verdict convicting the defendant of one count of robbery in the first degree, two counts of robbery in the second degree, two counts of burglary in the second degree and one count of assault in the second degree, unanimously modified, on the law, to the extent of reversing the conviction of burglary in the second degree alleged in count four of the indictment and vacating the sentence im*576posed thereon; the said count is dismissed, and, as so modified, the judgment affirmed. With commendable candor the People concede, and we agree, that count four of the indictment charging burglary in the second degree must be dismissed for failing to allege a material element of the crime charged. The defendant’s remaining contentions have been examined and found to be without merit. Concur—Murphy, P. J., Ross, Markewich, Lupiano and Lynch, JJ.